10-4540-ag
         Moniung v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A096 427 449
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of December, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       ______________________________________
12
13       JANNE JOHANNES MONIUNG,
14                Petitioner,
15                                                              10-4540-ag
16                           v.                                 NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, NY.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Daniel E. Goldman, Senior
27                                     Litigation Counsel; Matthew A.
28                                     Spurlock, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner, Janne Johannes Moniung, a native and

 6   citizen of Indonesia, seeks review of an October 5, 2010,

 7   decision of the BIA affirming the October 6, 2009, decision

 8   of Immigration Judge (“IJ”) Robert D. Weisel denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re

11   Moniung, No.     A096 427 449 (B.I.A. Oct. 5, 2010), aff’g No.

12   A096 427 449 (Immig. Ct. N.Y. City Oct. 6, 2009).    We assume

13   the parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       Because Moniung does not challenge the agency’s

22   pretermission of asylum, individualized persecution finding,


                                     2
 1   or denial of CAT relief, we address only the merits of

 2   withholding of removal based on a claimed pattern or

 3   practice of persecution of Christians in Indonesia.    See

 4   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

 5   (2d Cir. 2005).

 6       For withholding of removal based on future harm,

 7   applicants can show either that they would likely be singled

 8   out for persecution on account of a protected ground or that

 9   there is a pattern or practice of persecution of a group of

10   similarly situated persons.    8 C.F.R. §§ 1208.13(b)(2),

11   1208.16(b)(2); Hongsheng Leng v. Mukasey, 528 F.3d 135, 142-

12   43 (2d Cir. 2008).   Moniung argues that the evidence in the

13   record demonstrates that there is a pattern or practice of

14   persecution of Christians in Indonesia.    To establish a

15   pattern or practice of persecution against a particular

16   group, a petitioner must demonstrate that the harm to that

17   group is “so systemic or pervasive as to amount to a pattern

18   or practice of persecution.”    In re A-M-, 23 I. & N. Dec.

19   737, 741 (BIA 2005); see Mufied v. Mukasey, 508 F.3d 88, 91

20   (2d Cir. 2007).

21       The agency reasonably concluded that Moniung failed to

22   establish the existence of a pattern or practice of


                                    3
 1   persecution of Christians in Indonesia, as it relied on

 2   country conditions evidence in the record, Moniung’s

 3   testimony that he knew of only one attack against Christians

 4   in Indonesia in the previous two years, the fact that 98

 5   percent of the population in the area in which his family

 6   lived were Christians, and Moniung’s failure to provide any

 7   evidence of harm to Christians in that area.    See Santoso v.

 8   Holder, 580 F.3d 110, 112 (2d Cir. 2009) (upholding agency

 9   conclusion of no pattern or practice of persecution in case

10   involving similar country conditions evidence).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.    Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22
23
24




                                    4